Business registers for statistical purposes (debate)
The next item is the recommendation for second reading by Mr Martin, on behalf of the Committee on Economic and Monetary Affairs, on the common position adopted by the Council with a view to the adoption of a regulation of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes and repealing Council Regulation (EEC) No 2186/93 [07656/5/2007 - C6-0218/2007 -.
rapporteur. - (DE) Madam President, fellow Members, it is now so late that I can count just four of us here, including myself. However, one of the next speakers is a Quaestor who, I am sure, will use this opportunity to ensure that these forms of so-called debate, which in reality only take place for the purpose of the records, become more efficient and rational. Nevertheless, I am grateful, Commissioner, for your willingness to come here and subject yourself to this. To my mind, better governance, efficient and transparent governance, would be rather different from these debates at such an ungodly hour.
As to the matter in hand, we have come here to resume work on an issue which goes back some time. It is a key area, namely statistics. On the one hand, we have an entirely justified and necessary interest on the part of most persons involved in the political process, which is to inform themselves and to find out more quickly and in detail about linkages which may exist, especially in the corporate sector, and how they work, especially across borders: borders which, happily, we have already dismantled successfully between many countries throughout Europe.
We have thus taken up the Commission's proposal and taken it forward in response to this need, always being careful - through my numerous discussions at the time with my excellent colleague from the secretariat of the Committee on Economic and Monetary Affairs, from first reading onwards - not to create even more red tape, not to erect even more bureaucratic obstacles, and not to inflict even more form-filling on businesses in the Member States through the amendments and simplifications and, in some cases, more precise controls that this entails. This goal has been achieved.
What has not been achieved is a situation in which the data available on the basis of the new directive is genuinely accessible to a wider interested public. We could have done more to facilitate transparency. Nonetheless, it was important for the House to achieve swift and clear results from first reading onwards. Unfortunately, having achieved an appropriate consensus, and soon after its adoption here - I am not aware that there was even one vote against in the House - amendments were made in other areas of the legislature, with the result that the report, which we believed to have been dealt with conclusively, suddenly could no longer continue in its present form. This has meant that at second reading, we have now had to make some minor changes consisting of just two words in three places.
Taking account of all that has happened, the question which arises, as I have said, is this: was that really necessary? Would it not have been possible to inform us, through better coordination of the exchange of information on and during decision-making, so that we could have spared ourselves this whole evening debate, which is a debate in name only? We could have dealt with it at first reading, if we had adopted the report a few weeks later.
The fact that we are sitting here at all is a classic example of how, in the European Union, it is often the minor detail which causes the hitches. There is an urgent need to push through all the initiatives which aim to achieve better coordination of the minor details of the legislative processes which are then played out on a large scale in Europe. This would then remove any future need for the type of debate which we are enduring now and would also save money, if we consider what it costs - from the first to the second reading, with all the preparations, all the interpreters and translations, and all these meetings at such a late hour - which would certainly be in the European Union's interests and improve its work on behalf of citizens.
Vice-President of the Commission. - Madam President, I am very grateful to Parliament for this report, which should allow an agreement with the Council at second reading on the issue of statistical business registers, which is extremely relevant for the production of harmonised, complete and reliable statistics on business and other economic activities. This new regulation will extend the business registers framework to cover the whole economy by including, on a mandatory basis, two sectors that are currently optional: agriculture and public administration.
But the most important innovation of this proposal is the extension to data on multinational enterprise groups active in the EU. This is a key input in the context of economic globalisation. Indeed, the informal European Council last week in Lisbon supported the approach proposed by the Commission to ensure that European policies are aimed at defending European citizens in a globalised economy. To this end, it is crucial for policymakers and socioeconomic agents to have at their disposal accurate information on the activity of any kind of transnational companies operating here in Europe.
Concerning the alleviation of the burden of respondents to the surveys needed to produce statistics, the Commission, in the context of the overall drive towards better regulation, has paid particular attention to the simplification of the collection of statistics. Business registers form an important building block in a number of projects aimed at reducing the statistical burden of businesses. They are necessary for the efficient use of business-related data from different sources, such as a combined use of administrative data and targeted statistical surveys.
Of course, no new surveys are needed to fulfil the new requirements of the regulation, which can be implemented using nationally available additional administrative sources and feedback from existing surveys.
on behalf of the PPE-DE Group. - (DE) Madam President, let me say to the rapporteur - who has just complained that we are sitting here debating at an ungodly hour - that I was a Member of a national parliament for 20 years. I do not know whether he has ever sat in a national parliament, but there, one becomes accustomed to holding night-time sessions, and for me, this is not an ungodly hour. The rapporteur may well claim that the matter should have been dealt with more swiftly, but may I remind him that he himself took his time before declaring himself willing to produce this report.
(FR) Madam President, I would just like to say all the same that the current Regulation on business registers, which relates to the harmonisation of business registers used by Member States for statistical purposes, dates back to 1993 and is now partly obsolete. The proposal for a regulation contains two major amendments in respect of the new data requirements that have been identified in this context. All businesses engaging in economic activity contribute to GDP and their local units, as well as the corresponding legal units, will henceforth have to be registered on a compulsory basis. Some business sectors are registered on an optional basis under the current version of the Regulation.
My second point is that financial links and enterprise groups should also be covered and data on multinational groups and their advisory units should be exchanged between the Member States and Eurostat.
As regards the recommendation for second reading of the report, we have been presented with two technical amendments that have been proposed by the legal service of the European Parliament. The Committee on Economic and Monetary Affairs has proposed, as I do myself, to follow the recommendations of the legal service, which quite rightly points out that the inclusion of the terms 'purpose' and 'scope' among the powers given to the Commission would allow the latter to modify the obligations of the Member States, the authorities and the central banks, as well as its own obligations. These obligations are elements of the basic act; any modification of them in one direction or another could affect political choices made in the basic act and these modifications of the common position do not constitute an obstacle to an agreement at second reading, given that they reflect the results of agreements reached between the three main institutions, thereby allowing us to conclude this item of business at second reading. I believe that is the important thing.
I would like to thank the rapporteur for the extensive effort he has made in preparing this very complex technical document, as statistical matters are usually of little interest to the general public and hold little attraction for them. That is why the discussion on this issue is taking place rather late. I am very pleased that Mr Frattini is present, although statistical matters usually fall within Mr Almunia's sphere of competence. However, we are talking about large databases, the use, security and management of which must be clearly defined. I believe that Mr Almunia is well aware of all the problems we are experiencing with different databases, their use, security and the possibility of their being used for the wrong purpose. The document recognises a number of points that would help to avoid similar problems.
There is one more thing that delights me: the document will bring about increased transparency in government administrative functions. To my mind, this is very important; this sort of information should be accessible to the general public.
On the other hand, as a representative of the Group of the Alliance of Liberals and Democrats for Europe, I cannot help worrying that we have recently been discussing a large number of documents relating to obtaining statistical data and including various activities in different registers. Less and less thought is given to profit, the ratio between the profit and the cost of data collection.
As an economist, I do understand the importance of this data for defining economic policy, decision making - even in view of security it is important to be aware of the different aspects of multinational companies' activities within the EU, within the Member States.
As a representative of Lithuania, a border country, an EU border country, I understand it only too well. Nevertheless, at the beginning of my tenure much has been said regarding the necessity of analysing how much it costs the trade and of making the relevant calculations. Some Member States were prepared to do this. For example, the Netherlands have actually done so.
Regretfully, this initiative has fizzled out. I can only regret the fact that in this case the possibility of ascertaining the burden on business and the alleviation of this burden was not considered. Various small European selection groups could have been developed and considered to be examples, while analysing the statistical basis for the whole of Europe.
rapporteur. - (DE) Madam President, now that Mrs Lulling has addressed me directly, may I say that just because others are doing things badly, that should not be a role model for us. The fact that debates are still being conducted at this hour or even later in the national parliaments does not improve the situation here. It is a bitter experience, when one makes reform proposals, to find that others are constantly blocking them with reference to something else.
My second point is this: there was no delay, Mrs Lulling. At most, there were misunderstandings. The delay to which I have referred was the unfortunate coincidence of several matters having to be dealt with simultaneously.
As to my third point, I stand by my opinion. I believe that, from a political and, indeed, a democratic perspective, it is not sensible to hold so-called debates at such a late hour, and I look forward to seeing the Commissioner again with our mutual friend Mr Staffler in the Hotel Laurin in Bolzano and conducting a dialogue there. I think it is very likely that political progress will be made on that occasion rather than here, given that there are now just three of us plus the Commissioner - yes, let me repeat that, just three of us - engaging in pseudo-debates with each other at this ungodly hour.
(DE) Madam President, the rapporteur claims that he was not responsible for the delay. He most certainly was! He was also behind the to-do in committee, and I really do not need to say any more about that.
(FR) Madam President, I would like to say one more thing by pointing out that the explanatory statement drawn up by the rapporteur contains remarks that are completely off the subject and out of context with the theme being dealt with in this report. The rapporteur's own personal views on ...
(The President asked the speaker to stand down)
You are the chairman of a working group. I have to say that the rapporteur's personal views on the pensions paid to EU staff members have no place in an official document put out by this institution. I would like to have this put on record.
The debate is closed.
The vote will take place tomorrow.